nf/^^-oV2/^




                                                           [ }oit\c^^Jl K. Vj vK>                         V
                                                                e^V r\(x~r"




                                                                C_V V\6-




                                                                            COURT QFCRfilWiA? APPEALS
             l—lXftf-i^IsoY__\ ^c,               ^                                 MAY 04 2015

                                                                                  •WttGta£terfr



        O&Q&i
  LUt?Xi^X




L 1-e.rlL* IVmo y' VvcoV
                                     5M        v*^             IT c f c



        A—T 5>    n-r»V r\   ol xi-fg.. J S>   q^<PA    CQixJvT.UScA . L-~ v el ') g \- . tT> -G-&1
                                                                                                         ~¥r
gfy^j   <T<5 PuA "^    s.Ace.-   SVH^X                   q^n      <^-TI c <*\   •V^rilA". ^.VrclC'TA
•M-cA^-V
vS+Cy-V w^   <> pV-r
             !Ttn:y    V' O^ THt C(>£ef^ . \           ,4o^ I ^t             n_ O '•
                                                                           o^^l        S,            £. &.<£•- c-


ClU^


\-0 VvcroJc Y\fy."aptj; >JvVK M&v'll V'K                 \NlvsVt-                                    t


                                                                                                                    \„. _   .   -. ,


                                                       [Y\o^^ [l s
                                                                                                 \    • '•-' V